Exhibit SECURITY AGREEMENT THIS SECURITY AGREEMENT (this “Agreement”) dated as of June, 2008, is made by Z TRIM HOLDINGS, INC., an Illinois corporation, with an address at 1011 Campus Drive, Mundelein, Illinois 60060 (“Debtor”) in favor of [],as collateral agent for the benefit of the Secured Parties (as defined below), with an address of [] (in such capacity, the “Collateral Agent”). R E C I T A L S A.Pursuant to the terms of an 8% Senior Secured Convertible Note by and between the Debtor and each Holder (as amended, restated, supplemented or otherwise modified, the “Note” and collectively, the “Notes”; capitalized terms used in this Agreement shall have the meanings set forth in the Note unless specifically defined herein), the Holders have agreed to make loans to the Debtor (the “Loans”), as offered by that certain Private Placement Memorandum dated , 2008 (the “Offering”). B.Each Holder hereby designates and appoints [] as the Collateral Agent for the benefit of the Holders or any subsequent holders of the Notes (collectively, the “Secured Parties”). C.In order to induce the Secured Parties to make the Loans, the Debtor has agreed to execute and deliver this Agreement granting a security interest in all of the Debtor’s assets to the Collateral Agent for the benefit of the Secured Parties. A G R E E M E N T NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements and covenants set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Definitions.The following additional terms, when used in this Agreement, shall have the following meanings: “Account Debtor” shall mean any Person who is obligated under an Account. “Accounts” shall mean, for any Person, all “accounts” (as defined in the UCC), now or hereafter owned or acquired by such Person or in which such Person now or hereafter has or acquiresany rights and, in any event, shall mean and include, without limitation, (a)all accounts receivable, contract rights, book debts, notes, drafts and other obligations or indebtedness owing to such Person arising from the sale or lease of goods or other property by such Person or the performance of services by such Person (including, without limitation, any such obligation which might be characterized as an account or general intangible under the Uniform Commercial Code in effect in any jurisdiction), (b)all of such Person’s rights in, to and under all purchase and sales orders for goods, services or other property, and all of such Person’s rights to any goods, services or other property represented by any of the foregoing (including returned or repossessed goods and unpaid sellers’ rights of rescission, replevin, reclamation and rights to stoppage in transit), (c)all monies due to or to become due to such Person under all contracts for the sale, lease or exchange of goods or other property or the performance of services by such Person (whether or not yet earned by performance on the part of such Person), and (d)all collateral security and guarantees of any kind given to such Person with respect to any of the foregoing. 1 “Chattel Paper” shall mean all “chattel paper” (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights, or other receipts of the Debtor, evidencing or representing rights or interest in such chattel paper. “Collateral” shall mean, collectively, all of the following: (i) all Accounts; (ii) all Chattel Paper; (iii) all Deposit Accounts; (iv) all Documents; (v) all Equipment; (vi) all Fixtures; (vii) all General Intangibles; (viii) all Instruments; (ix) all Inventory; (x) all Investment Property; (xi) all Software; (xii) all money, cash or cash equivalents; (xii) all other goods and personal property, whether tangible orintangible; (xiv) all Supporting Obligations and Letter-of-Credit Rights of the Debtor; 2 (xv) all books and records pertaining to any of the Collateral (including, without limitation, credit files, Software, computer programs, printouts and other computer materials and records, including customer lists); (xvi) the commercial tort claims; and (xvii) All products and Proceeds of all or any of the Collateral described in clauses (i) through (xvi) hereof. “Collateral Agent” shall have the meaning given to that term in the introductory paragraph hereof. “Copyright License” shall mean any and all rights of the Debtor under any written agreement granting any right to use any Copyright or Copyright registration. “Copyrights” shall mean all of the following now owned or hereafter acquired by the Debtor or in which the Debtor now has or hereafter acquiresany rights: (a) all copyrights and general intangibles of like nature (whether registered or unregistered), all registrations and recordings thereof, and all applications in connection therewith, including all registrations, recordings and applications in the United States Copyright Office or in any similar office or agency of the United States, any state or territory thereof, or any other country or any political subdivision thereof, and (b) all reissues, extensions or renewals thereof. “Debtor” shall have the meaning given to that term in the introductory paragraph hereof. “Deposit Accounts” shall mean all “deposit accounts” (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights, or other receipts, of the Debtor covering, evidencing or representing rights or interest in such deposit accounts. “Documents” shall mean all “documents” (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights, or other receipts, of the Debtor covering, evidencing or representing goods. “Equipment” shall mean all “equipment” (as defined in the UCC) now owned or hereafter acquired by the Debtor and wherever located, and, in any event, shall include all machinery, equipment, furniture, furnishings, processing equipment, conveyors, machine tools, engineering processing equipment, manufacturing equipment, materials handling equipment, trade fixtures, trucks, trailers, forklifts, vehicles, computers and other electronic data processing and other office equipment of the Debtor, and any and all additions, substitutions and replacements of any of the foregoing, together with all attachments, components, parts, equipment and accessories installed thereon or affixed thereto, all leasehold improvements, all fuel therefor and all manuals, drawings, instructions, warranties and rights with respect thereto. 3 “Event of Default” shall have the meaning set forth for such term in Section 8 hereof. “Fixtures” shall mean all “fixtures” (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights, or other receipts, of the Debtor covering, evidencing or representing rights or interest in such fixtures. “GAAP” shall mean generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accounts and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as may be approved by a significant segment of the accounting profession, which are applicable to the circumstances as of the date of determination. “General Intangibles” shall mean all “general intangibles” (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights and, in any event, shall include all right, title and interest in or under all contracts, all customer lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor and reissues, extensions or renewals thereof, rights in Intellectual Property, interests in partnerships, joint ventures and other business associations, licenses, permits, copyrights, trade secrets, proprietary or confidential information, inventions (whether or not patented or patentable), technical information, procedures, designs, knowledge, know-how, software, data bases, data, skill, expertise, experience, processes, models, drawings, materials and records, goodwill (including the goodwill associated with any Trademark or Trademark License), all rights and claims in or under insurance policies (including insurance for fire, damage, loss and casualty, whether covering personal property, real property, tangible rights or intangible rights, all liability, life, key man and business interruption insurance, and all unearned premiums), un-certificated securities, choses in action, deposit, checking and other bank accounts, rights to receive tax refunds and other payments, rights of indemnification, all books and records, correspondence, credit files, invoices, tapes, cards, computer runs, domain names, prospect lists, customer lists and other papers and documents. “Instruments” shall mean all “instruments” (as defined in the UCC) now owned or hereafter acquiredby the Debtor or in which the Debtor has or acquires any rights and, in any event, shall include all promissory notes, all certificates of deposit and all letters of credit evidencing, representing, arising from or existing in respect of, relating to, securing or otherwise supporting the payment of, any of the Accounts or other obligations owed to the Debtor. “Intellectual Property” shall mean all of the following now owned or hereafter acquiredby the Debtor or in which the Debtor has or acquires any rights: (a) all Patents, patent rights and patent applications, Copyrights and copyright applications, Trademarks, trademark rights, trade names, trade name rights, service marks, service mark rights, applications for registration of trademarks, trade names and service marks, fictitious names registrations and trademark, trade name and service mark registrations, and all derivations thereof; and (b) Patent Licenses, Trademark Licenses, Copyright Licenses and other licenses to use any of the items described in the preceding clause (a), and any other items necessary to conduct or operate the business of the Debtor. “Inventory” shall mean all “inventory” (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights and, in any event, shall include all goods owned or held for sale or lease to any other
